Case 1:18-cv-03214-REB-STV Document 1 Filed 12/14/18 USDC Colorado Page 1 of 7




                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLORADO

 Civil Action No.: 18-CV-3214

 PEG BUNCH,

               Plaintiff,

 v.

 UNITED STATES DEPARTMENT OF EDUCATION,

               Defendant.


                                        COMPLAINT


                                      INTRODUCTION

          1.   This action is brought to remedy violations of the Freedom of Information

 Act, 5 U.S.C. § 552 et seq. (“FOIA”). Specifically, it challenges the failure of Defendant,

 the United States Department of Education (the “Department”), to make a determination

 and provide responsive documents within the time required by FOIA to respond to a

 request for information.

          2.   The Department failed to make any determination to Plaintiff Peg Bunch’s

 (“Plaintiff”) September 25, 2018, FOIA request.     On September 25, 2018, Plaintiff duly

 requested records pertaining to the National Credit Services, Inc.’s (the “Collection

 Agency”) agreements with the Department concerning the Department’s use of the

 Collection Agency to collect defaulted student loans.

          3.   As of the date of this Complaint, Department has not provided any

 information in response to Plaintiff’s request.




 00038108. 1
Case 1:18-cv-03214-REB-STV Document 1 Filed 12/14/18 USDC Colorado Page 2 of 7




          4.   The Department is unlawfully withholding public disclosure of information

 that Plaintiff is entitled to receive under FOIA. The Department failed to comply with

 FOIA’s statutory mandates and deadlines by failing to provide a final determination

 resolving this request within the time permitted.              Accordingly, Plaintiff seeks

 declaratory relief establishing that the Department has violated FOIA.           Plaintiff also

 seeks injunctive relief directing the Department to provide the requested material to

 Plaintiff.

                                JURISDICTION AND VENUE

          5.   The Court has jurisdiction over this action pursuant to 5 U.S.C. §

 552(a)(4)(B) (Freedom of Information Act) and 28 U.S.C. § 1331 (federal question). This

 Court may grant the declaratory relief under 28 U.S.C. §§ 2201, et seq. (Declaratory

 Judgment Act) and injunctive relief under 5 U.S.C. § 552(a)(4)(B) (Freedom of

 Information Act). An actual, justiciable controversy exists within the meaning of the

 Declaratory Judgment Act between Plaintiff and the Department.                The Court has

 jurisdiction, upon receipt of a complaint, “to enjoin the agency from withholding agency

 records and to order the production of any agency records improperly withheld from

 the complainant.” 5 U.S.C. § 552(a)(4)(B).

          6.   Venue is proper in this Court pursuant to 5 U.S.C. § 552(a)(4)(B).

                                             PARTIES

          7.   Plaintiff is an individual and resides in the County of Jefferson, State of

 Colorado.

          8.   Plaintiff is allegedly indebted to the Department for a student loan debt that is

 being collected by the Collection Agency.

          9.   The Department is a cabinet level department of the United States Federal

 Government.     The Department has approximately 4,400 employees and a $68 billion


 00038108. 1                                    2
Case 1:18-cv-03214-REB-STV Document 1 Filed 12/14/18 USDC Colorado Page 3 of 7




 budget. Among other things, the Department is responsible for establishing policies on

 federal financial aid for education, and distributing as well as collecting those funds.

          10.   Among other options, the Department may collect defaulted student loans by

 referring the defaulted student loan to a private collection agency (PCA) for collection.

          11.   In the event that the Department refers a particular loan or pool of loans to a

 PCA, the Department may add the costs of collection to the outstanding balance of the loan

 and charge the student borrower for those costs. 34 C.F.R. § 30.60(a)(7).

          12.   When contracting with a PCA, the Department sets a fixed commission (or

 contingency fee) for collecting the defaulted student loan. This fee is set by contract between

 the PCA and the Department.

          13.   The Collection Agency is one such PCA. The Department awarded a contract

 to the Collection Agency, and the Collection Agency has been attempting to collect student

 loans from Plaintiff and others.

          14.   The Collection Agency has added a collection cost to Plaintiff’s student loan,

 but has been circumspect or evasive about describing the means by which the Collection

 Agency (or Department) added the cost.

                                    LEGAL FRAMEWORK

          15.   Congress enacted FOIA to ensure public access to U.S. government records.

 FOIA carries a presumption of disclosure. The burden is on the government—not the

 public—to substantiate why information may not be released. Upon written request,

 agencies of the United States government are required to disclose those records, unless

 they can be lawfully withheld from disclosure under one of nine specific exemptions

 in FOIA.

          16.   FOIA requires agencies to “determine within 20 days . . . after the receipt

 of any such request whether to comply with such request and shall immediately notify


 00038108. 1                                   3
Case 1:18-cv-03214-REB-STV Document 1 Filed 12/14/18 USDC Colorado Page 4 of 7




 the person making such request of such determination and the reasons therefore, and

 of the right of such person to appeal to the head of the agency any adverse

 determination.” 5 U.S.C. § 552(a)(6)(A).

          17.   Upon determination by an agency to comply with the request, the records

 shall be made “promptly available”. 5 U.S.C. § 552(a)(6)(C).

          18.   In "unusual circumstances” an agency may extend the time limits for up

 to ten working days by providing written notice to the requester setting forth the

 unusual circumstance and the date on which the determination is expected to be

 dispatched. 5 U.S.C. § 552(a)(6)(B).

          19.   With respect to a request for which a written notice purports to apply

 the “unusual circumstances,” the agency must: (1) notify the requester if the request

 cannot be processed within the time limit; (2) provide the requester with an

 opportunity to limit the scope of the request so that it may be processed within that

 time limit or provide an opportunity to arrange with the agency an alternative time

 frame for processing the request or a modified request; and (3) make available its

 FOIA Public Liaison to assist in the resolution of any disputes between the requester

 and the agency. 5 U.S.C. § 552(a)(6)(B)(ii).

          20.   As a general matter, a FOIA requester must exhaust administrative appeal

 remedies before seeking judicial redress. However, if an agency does not adhere to

 certain statutory timelines (twenty workdays or thirty workdays in “unusual

 circumstances”), then by statute the requester is deemed to have fulfilled the exhaustion

 requirement. 5 U.S.C. § 552(a)(6)(C)(i).

                                            FACTS

          21.   Plaintiff submitted a FOIA request to the Department requesting, among other

 things, the contract between the Department and Collection Agency.


 00038108. 1                                    4
Case 1:18-cv-03214-REB-STV Document 1 Filed 12/14/18 USDC Colorado Page 5 of 7




          22.   More than twenty business days elapsed from the time of the request.

          23.   After twenty business days elapsed, the Department did not determine

 whether it would comply with Plaintiff’s request or notify Plaintiff of why the Department

 would or would not comply. Instead, the Department responded as follows:




          24.   5 After more than twenty business days elapsed, Plaintiff requested the

 Department to notify her what options that she had to limit the scope of the request to permit

 the Department to produce the requested records in a more timely manner.

 00038108. 1                                   5
Case 1:18-cv-03214-REB-STV Document 1 Filed 12/14/18 USDC Colorado Page 6 of 7




          25.    The Department did not respond to Plaintiff’s second request.

                                         COUNT I
                      VIOLATION OF THE FREEDOM OF INFORMATION ACT:
                              DECISION DEADLINE VIOLATION
          26.    The allegations made in all preceding paragraphs are re-alleged and

 incorporated by reference herein.

          27.    Plaintiff has a statutory right to have the Department process her FOIA request

 in compliance with FOIA.

          28.    Plaintiff’s rights were violated when the Department unlawfully failed to

 respond to Plaintiff’s request with a determination within the deadline imposed by FOIA. 5

 U.S.C. § 552(a)(6)(A)(i).

          29.    Plaintiff is entitled to a declaration that she is entitled to the records that she

 seeks.

          30.    Plaintiff is entitled to a mandatory injunction requiring the Department to

 comply with FOIA and provide the records that she seeks.

          31.    Plaintiff is entitled to reasonable costs of litigation, including attorney fees

 pursuant to FOIA, for this violation. 5 U.S.C. § 552(a)(4)(E).

 WHEREFORE, Plaintiff requests that this Court:

     A. Declare that the Department’s refusal to disclose the records requested by Plaintiff is

          unlawful;

     B. Order the Department to make the requested records available to Plaintiff;

     C. Award Plaintiff her costs and reasonable attorneys' fees in this action as provided by

          5 U.S.C. § 552(a)(4)(E); and

     D. Grant such other and further relief as this Court may deem just and proper.

 Dated: December 14, 2018

                                                       Respectfully submitted,

 00038108. 1                                      6
Case 1:18-cv-03214-REB-STV Document 1 Filed 12/14/18 USDC Colorado Page 7 of 7




                                          /s/ Daniel J. Vedra
                                          Daniel J. Vedra
                                          Vedra Law LLC
                                          1435 Larimer St., Suite 302
                                          Denver, CO 80202
                                          Phone: (303) 937-6540
                                          Fax: (303) 937-6547
                                          Email: dan@vedralaw.com




 00038108. 1                          7
